Case 1:19-cv-02676-RDM Document 45 Filed 08/25/20 Page 1 of 1

United States Court of Appeals

FOR THE DISTRICT OF COLUMBIA CIRCUIT

No. 20-5141 September Term, 2019
1:19-cv-02676-RDM
Filed On: August 25, 2020
L.M.-M., et al.,
Appellees

V.

Kenneth T Cuccinelli, Il, In his purported
official capacity as acting Director of U.S.
Citizenship and Immigration Services, et al.,

Appellants

ORDER
Upon consideration of the joint stipulation of dismissal, it is

ORDERED that the Clerk note on the docket that this case is dismissed.
No mandate will issue.

FOR THE COURT:
Mark J. Langer, Clerk

BY: /s/
Scott H. Atchue
Deputy Clerk
